                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )          CR 319-005
                                             )
MARIN RUELAS-GUTIERREZ                       )
                                        _________

                                        ORDER
                                        _________

       Counsel in the above-captioned case have advised the Court all pretrial motions have

been satisfied or otherwise resolved. (See doc. no. 29.) Therefore, a motions hearing is not

necessary, and all pending motions are MOOT. (Doc. nos. 20-23, 25.)

       SO ORDERED this 11th day of June, 2019, at Augusta, Georgia.
